Luke, J.
Mrs. Katie E. Lowe sued out an attachment against G. N. Tryon for $26.40, damages alleged to have been sustained by her in consequence of Tryon’s negligently running his automobile into hers at the intersection of two streets in the City of Brunswick. Tryon filed a counterclaim setting up that his automobile had been damaged in the sum of $100 by reason of Mrs. Lowe’s negligence in colliding with his automobile. The justice of the peace who tried the case in the first instance rendered a judgment for Tryon for the full amount of his counter claim; and on appeal a jury in the justice’s court also found for Tryon. On certiorari the judge of the superior court granted a new trial.
1. Since it can not be said that the evidence in the case absolutely demanded the verdict of the jury in the justice’s court, the judge did not err in sustaining the certiorari and granting a new trial. Shirley v. Swafford, 119 Ga. 43 (2) (45 S. E. 722); Folds v. Harris, 34 Ga. App. 445 (129 S. E. 664), and cit.
2. Since none of the errors alleged to have been committed during the trial in the justice’s court would, in our opinion, have warranted the sustaining of the certiorari; and since they are not likely to recur upon another trial, it is not necessary to discuss and pass upon them in detail.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.